DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 08/07/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a mounting board on which the high frequency component is mounted, wherein the mounting board includes a via conductor having an elongated shape in a plan view of the mounting board, a first insulating part disposed outside the via conductor, and one or more second insulating parts disposed inside the via conductor, the connection electrode and the via conductor are connected while at least partially overlapping one another in the plan view, and the first insulating part and the one or more second insulating parts are each composed of an insulating material of same kind” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakazawa et al. U.S. 2020/0051941 discloses (please see Figures 2BA/2BB and related text for details) an analogous circuit having the same/claimed basic structure, namely a high frequency module (numeral 1 of Fig. 2BA) comprising: 
a high frequency component (11 of Fig. 2BA); 
a connection electrode (13 of Fig. 2BA) connected to the high frequency component; and 
a mounting board (90 of Fig. 2BA) on which the high frequency component is mounted, wherein the mounting board includes a via conductor (91 of Fig. 2BA) having an elongated shape in a plan view of the mounting board, a first insulating part (please see Fig. 2BA for details) disposed outside the via conductor, but lacks the claimed/details of “…and one or more second insulating parts disposed inside the via conductor, the connection electrode and the via conductor are connected while at least partially overlapping one another in the plan view, and the first insulating part and the one or more second insulating parts are each composed of an insulating material of same kind”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843